SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 12, 2014 AEROCENTURY CORP. (Exact name of Registrant as specified in its charter) Delaware 94-3263974 (State of Incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 (Address of principal executive offices including Zip Code) 650-340-1888 (Registrant's telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁯ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯ Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c) Item 1.01 Entry into a Material Definitive Agreement Item 2.01 Completion of Acquisition or Disposition of Assets On December 12, 2014, in connection with a sale-leaseback transaction with Adria Airways d.d. ("Adria"), AeroCentury Corp. (the "Company") purchased two Bombardier CRJ900 Aircraft (the "Aircraft") from Adria pursuant to Aircraft Sale Agreements between the Company and Adria. The aggregate purchase price for the two Aircraft was US$28,000,000 and was paid in cash by theCompanyat closing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date: December 15, 2014 AEROCENTURY CORP. . By: /s/ Toni M. Perazzo Toni M. Perazzo Sr. Vice President & Chief Financial Officer
